Citation Nr: 1748134	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-28 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a generalized arthritis disorder, to include arthritis of the neck and hip, also claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder characterized by muscle and joint pain, to include fibromyalgia, also claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a disorder characterized by fatigue and tiredness, also known as a sleep disorder and to include sleep apnea, also claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the electronic claims file.

When this case was previously before the Board in December 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  These electronic records were reviewed to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

1.  Generalized arthritis disorder, to include arthritis of the neck and hip, was not shown in service or for many years thereafter, and has not been shown to be related to service.


2.  A disorder characterized by muscle and joint pain, to include fibromyalgia, was not shown in service or for many years thereafter, and has not been shown to be related to service.

3.  A disorder characterized by fatigue and tiredness, also known as a sleep disorder and to include sleep apnea, was not shown in service or for many years thereafter, and has not been shown to be related to service.

4.  Left knee osteoarthritis is proximately due to or the result of the service-connected residuals of shrapnel injury, left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for generalized arthritis disorder, to include arthritis of the neck and hip, have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a disorder characterized by muscle and joint pain, to include fibromyalgia, have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a disorder characterized by fatigue and tiredness, also known as a sleep disorder and to include sleep apnea, have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a December 2009 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in October 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in December 2015 to obtain outstanding VA medical records and afford the Veteran examinations.  Subsequently, additional VA treatment records were added to the electronic record, and the Veteran was afforded VA examinations in March 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria and Analysis

The Veteran contends that he has multiple orthopedic and sleep problems due to his military service, to include his service in Southwest Asia. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).

For chronic diseases listed in 38 C.F.R. § 3.309(a), which include arthritis but not sleep apnea, service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection also may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a) (3), 3.309(a).

Additionally, various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317 (c), VA shall pay compensation to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317 (b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i), (ii).  The Board notes that the Veteran's claimed disorders are all attributable to known clinical diagnoses; as such, these provisions are not applicable.

Generalized Arthritis Disorder / Muscle and Joint Pain

In this case, VA examination records show diagnoses of cervical spine degenerative disk disease, bilateral elbow epicondylitis, bilateral knee tendonitis and osteoarthritis, bilateral wrist tendonitis and strain, bilateral hand IP joint osteoarthritis, bilateral shoulder AC joint osteoarthritis, and bilateral ankle sprain.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show a complaint of arthritis and swollen or painful joints in an October 1991 report of medical history.  Accordingly, Hickson element (2) is at least arguably met.  

The Veteran was afforded a VA examination in August 2013 in which the examiner stated that his diagnoses were diseases with clear and specific etiologies; there was no evidence of an undiagnosed illness on the examination.  The examiner opined that it was less likely as not that the Veteran's conditions were caused or incurred by his previous service in the Gulf; it was likely that the conditions were a consequence of the aging process and labor/activities of daily living since his retirement from the military in 1992.

In response to the Board's remand, the Veteran was afforded a VA examination in March 2016 in which the examiner stated that the Veteran had osteoarthritis of multiple joints but not within all of the joints evaluated.  The examiner stated that the Veteran's osteoarthritis was not a systemic form of arthritis such as rheumatoid arthritis.  The VA examiner also stated that a cause and effect relationship between exposure to reported environmental agents in the Southwest Asia theatre and osteoarthritis was not established to date by preponderance of the medical literature; any correlations between the Veteran's service in Southwest Asia and the development of osteoarthritis after service was lacking.  The examiner opined that it was most likely that the osteoarthritis was a consequence of the aging process and activities/occupations following military service.  The examiner stated that the Veteran's complaints of muscle and joint pain were a consequence or a direct result of his osteoarthritis and other joint diagnoses noted; there was no specific evidence of fibromyalgia on the examination, and the Veteran denied any previous diagnosis of the condition.  The examiner stated that any complaints were specifically related to the joints evaluated.

In this case, as to the issue of the etiology of the Veteran's claimed arthritis disorder and muscle and joint pain disabilities, the Board finds that the March 2016 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination and interview of the Veteran, and opinion with rationale was provided.  The Board finds that the VA examiner made it clear that it was his opinion that the Veteran's diagnosed disorders were not related to environmental agents in the Southwest Asia theatre but were consequences of the aging process and activities/occupations following military service.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the VA examiner made it clear that the claimed arthritis disorder and muscle and joint pain disabilities were not related to service.  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's claimed arthritis disorder and muscle and joint pain disabilities has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his disorders are related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his disorders were etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the to the VA examiner opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and the Veteran's claimed arthritis disorder and muscle and joint pain disabilities cannot be established, and the criteria of Hickson element (3) are not met. 

With regards to presumptive service connection for arthritis, the weight of the evidence shows no chronic symptoms of arthritis during service, no continuous symptoms of arthritis since service, and that the arthritis diagnosed above did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for arthritis, and the first mention of arthritis in the record is not until years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Fatigue and Tiredness

In this case, VA treatment records and examinations show diagnoses of obstructive sleep apnea.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show a complaint of frequent trouble sleeping in an October 1991 report of medical history and a notation of sleep difficulty.  Accordingly, Hickson element (2) is at least arguably met.  

The Veteran was afforded a VA examination in August 2013.  The examiner concluded that it was less likely than not that the current sleep apnea was incurred in or caused by military service.  The examiner noted that the Veteran had complained of sleep problems in October 1991, and indicated that the service treatment records supported his contention, but concluded that there was no relationship between the in-service problems and the sleep apnea diagnosed about 16 years after his in-service complaints. 

In response to the Board's remand, the Veteran was afforded a VA examination in March 2016 in which the examiner stated that due to the multiple comorbid conditions, he could not speculate as to the exact etiologies of the fatigue.  The examiner noted the Veteran's complaints of sleep disturbances in 1991; however, he had no formal testing until 2008.  The examiner was unable to determine any evidence of continued complaints of fatigue from 1992 to the subsequent testing for obstructive sleep apnea in 2008.  The examiner stated that he could not find any nexus between the obstructive sleep apnea and the service-connected conditions.  The examiner stated that obstructive sleep apnea had a clear and specific etiology and diagnosis and that absence of subsequent care for sleep-related symptoms was consistent with resolution of said symptomology.  The examiner stated that cause and effect relationship between exposure to reported environmental agents in the Southwest Asia theater and sleep apnea was not established to date by preponderance of the medical literature.  The examiner stated that preponderance of the evidence indicated development of sleep apnea subsequent to active duty service, unrelated to any exposure event experienced by the Veteran during service. 

In this case, as to the issue of the etiology of the Veteran's sleep apnea, the Board finds that the March 2016 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination and interview of the Veteran, and opinion with rationale was provided.  The examiner indicated that sleep apnea was not related to environmental agents in the Southwest Asia theatre and developed after active service.  The Board finds that the VA examiner made it clear that it was his opinion that sleep apnea was not related to service.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo, 25 Vet. App. 286, 294.  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's sleep apnea has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his sleep apnea is related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of the sleep apnea, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his sleep apnea was etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles, 16 Vet. App. 370, 374-75; Layno, 6 Vet. App. 465. 

The Board finds the to the VA examiner opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and the Veteran's sleep apnea cannot be established, and the criteria of Hickson element (3) are not met. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b) (West 2014).

Left Knee Osteoarthritis

In this case, treatment records show diagnoses of left knee osteoarthritis.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran is service-connected for residuals of shrapnel injury, left knee.  Accordingly, Hickson element (2) is at least arguably met.  

In response to the Board's remand, the Veteran was afforded a VA examination in March 2016 in which the examiner stated that it was at least as likely as not that the Veteran's left knee osteoarthritis was proximately due to tor the result of his service-connected gunshot wound of the left knee.  The examiner stated that there was a strong association of joint trauma and the development of osteoarthritis; the Veteran had documented trauma to his left knee while on active duty as a result of landmine fragments.

Accordingly, service connection for left knee osteoarthritis on a proximate cause basis under 38 C.F.R. § 3.310 (a) is granted.


ORDER

Service connection for a generalized arthritis disorder, to include arthritis of the neck and hip, also claimed as due to an undiagnosed illness, is denied.

Service connection for a disorder characterized by muscle and joint pain, to include fibromyalgia, also claimed as due to an undiagnosed illness, is denied.

Service connection for a disorder characterized by fatigue and tiredness, also known as a sleep disorder and to include sleep apnea, also claimed as due to an undiagnosed illness, is denied.

Service connection for left knee osteoarthritis is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


